ALLOWANCE
The amendment filed 5/31/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a powered scrubbing wand assembly being configured to rotate a scrubbing element for cleaning a surface, said assembly comprising: a handle being gripped during cleaning activities, said handle comprising a first section that slidably engages a second section such that said handle has a telescopically adjustable length, said second section being fluidly discrete from said first section wherein said second section is configured to contain a fluid soap; a cleaning head being coupled to said handle; a drive unit being integrated into said handle, said drive unit rotating in a first direction when said drive unit is turned on, said drive unit having an output being positioned on said cleaning head; a spray unit being integrated into said handle, said spray unit being in fluid communication with said handle wherein said spray unit is configured to receive the fluid soap, said spray unit including a nozzle extending away from said cleaning head, said nozzle spraying the fluid soap when said spray unit is turned on; a plurality of scrubbers, each of said scrubbers being removably attachable to said cleaning head, said drive unit rotating said scrubber on said cleaning head when said drive unit is turned on thereby facilitating said scrubber to scrub a surface, each of said scrubbers being comprised of a unique material with respect to each other such that each of said scrubbers has an associated degree of abrasion; and a light emitter being coupled to said cleaning head wherein said light emitter is configured to emit light outwardly therefrom, said light emitter being positioned on said front surface of said cleaning head with respect to claim 1; 
A powered scrubbing wand assembly being configured to rotate a scrubbing element for cleaning a surface, said assembly comprising: a handle being gripped during cleaning activities, said handle having a first end and a second end, said handle comprising a first section that slidably engages a second section such that said handle has a telescopically adjustable length, said handle being hollow, said second section being fluidly discrete from said first section wherein said second section is configured to contain a fluid soap, said second section having a fill opening extending into an interior of said second section for filling said second section with the fluid soap, said first end being open; a cap being removably coupled to said first end of said handle for closing said first end; a cleaning head being coupled to said handle, said cleaning head having an outer surface and a front surface, said outer surface having a flattened portion and a rounded portion, said flattened portion being coupled to said second end of said handle; a drive unit being integrated into said handle, said drive unit rotating in a first direction when said drive unit is turned on, said drive unit having an output being positioned on said cleaning head, said drive unit comprising: a motor being positioned in said cleaning head, said motor rotating in a first direction when said motor is turned on, said output having a forward surface and a perimeter surface, said output being rotatably coupled to a drive shaft of said motor such that said output is spaced from said front surface of said cleaning head, said forward surface having a well extending inwardly therein, said perimeter surface having a notch therein; and a clean button being positioned on said handle, said clean button being electrically coupled to said motor, said clean button turning said motor on and off; a spray unit being integrated into said handle, said spray unit being in fluid communication with said handle wherein said spray unit is configured to receive the fluid soap, said spray unit including a nozzle extending away from said cleaning head, said nozzle spraying the fluid soap when said spray unit is turned on, said spray unit comprising: a pump being positioned within said cleaning head, said pump having an inlet and an outlet, said nozzle being positioned on said forward surface of said cleaning head, said nozzle being fluidly coupled to said outlet of said pump; a tube being fluidly coupled to said inlet of said pump, said tube extending into said second section of said handle wherein said tube is configured to be submerged in the fluid soap, said pump urging the fluid soap inwardly through said tube and outwardly through said nozzle when said pump is turned on; and a spray button being positioned on said handle, said spray button being electrically coupled to said pump, said spray button turning said pump on and off; a plurality of scrubbers, each of said scrubbers being removably attachable to said cleaning head, said drive unit rotating said scrubber on said cleaning head when said drive unit is turned on thereby facilitating said scrubber to scrub a surface, each of said scrubbers being comprising of a unique material with respect to each other such that each of said scrubbers has an associated degree of abrasion, each of said scrubbers having a forward side and a rear side, each of said scrubbers including a coupler being attached to said rear side, said coupler including: a ring being positioned on said rear side, said ring having an inwardly facing surface, said inwardly facing surface having a key thereon, said ring surrounding said perimeter surface of said output having said key engaging said notch in said perimeter surface thereby facilitating said output to rotate said ring; and a pin extending away from said rear side, said pin being centrally positioned in said ring, said pin engaging said well in said forward surface of said output; a light emitter being coupled to said cleaning head wherein said light emitter is configured to emit light outwardly therefrom, said light emitter being positioned on said front surface of said cleaning head; a light switch being movably positioned on said handle, said light switch being electrically coupled to said light emitter, said light switch turning said light emitter on and off; and a power supply being positioned in said first section of said handle, said power supply being electrically coupled to said motor, said pump and said light emitter, said power supply comprising at least one battery with respect to claim 13, as specifically called for in the claimed combinations.
The closest prior art, Henriquez et al. (US 5,649,334), teaches powered scrubbing wand assembly being configured to rotate a scrubbing element for cleaning a surface, said assembly comprising: a handle being gripped during cleaning activities, said handle comprising a first section that engages a second section wherein said second section is configured to contain a fluid soap; a cleaning head being coupled to said handle; a drive unit being integrated into said handle, said drive unit rotating in a first direction when said drive unit is turned on, said drive unit having an output being positioned on said cleaning head; a spray unit being integrated into said handle, said spray unit being in fluid communication with said handle, wherein said spray unit is configured to receive the fluid soap, said spray unit including a nozzle extending away from said cleaning head, said nozzle spraying the fluid soap when said spray unit is turned on; a scrubber, each of said scrubbers being removably attachable to said cleaning head, said drive unit rotating said scrubber on said cleaning head when said drive unit is turned on thereby facilitating said scrubber to scrub a surface, each of said scrubbers being comprised of a unique material with respect to each other such that each of said scrubbers has 
an associated degree of abrasion
However, Henriquez, does not include a first section that slidably engages a second section such that said handle has a telescopically adjustable length, said second section being fluidly discrete from said first section a plurality of scrubbers, a light emitter being coupled to said cleaning head wherein said light emitter is configured to emit light outwardly therefrom, said light emitter being positioned on said front surface of said cleaning head as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Henriquez reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brennan (US 11,154,909), Quach (US 2003/0177595), Junkins (US 2009/0188528), Nichols (US 9,579,250) disclose a similar rotating scrubbing brush.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/            Primary Examiner, Art Unit 2875